Lawrence, J.
The fifth paragraph of the answer must be more definite and certain, by stating the times when, and the places at which, the plaintiff committed the alleged adulteries.
The adultery of the plaintiff must be set up in an answer in the same manner, accompanied with the same allegations, as required when the defendant is charged in a complaint with the commission of adultery (Monnell v. Monnell, 3 Barb., 236 ; and see Anonymous, 17 Abb. Pr., 48).
In Hyde v. Hyde, 4 Sandf., 622, an allegation, “that the defendant, in Hovember, 1851, committed the offense in the city of New York, with a female whose name is unknown to the plaintiff, and the particular circumstances of which are unknown to the plaintiff,” was held to be insufficient; and it was further held, .that “ if the person be unknown, the complaint should state specifically the place where the offense occurred, and at a house specified, or the like.” In this case the defendant avers that the parties, with whom the adulteries alleged were committed, are unknown to him; and under the authority just cited, he is, perhaps, warranted in making the allegation in that respect, in the form in which it is made, but he is not warranted in omitting *42to state in his answer the times and places at which the offenses were committed.
Motion granted, to the extent above stated, with ten dollars costs of motion.